DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-47 are now pending.
Applicants have canceled claims 1-23.
Applicants have added new claims 36-47.
Applicants have amended the parent claim in which the formed braids are wound to form the product.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly submitted submitted claim 46 is directed to an invention that is unclear as to the claimed invention particularly since it’s directed “the method of claim 24”.  It is assumed the claim is directed to a method claim as per parent claim 24.  If this is not 

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-35 (and also to new dependent claims 36-47) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Here, the applicants have made arguments based upon the new features to the amended claims of the winding of the formed tubular braids to form a composite product.  
This new step of forming the product via winding the braids to form the composite product is noted, however, the Fraidenburgh reference as shown below teaches this feature.  The claims remain rejected as based upon the combination of Bartel in view of Fraidenburgh for the parent claim.  The dependent claims are further rejected as seen below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 24, 25, and 32, 36, 37, and 41-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartel (US 2014/0102578, from IDS).
In regards to claim 24, Bartel teaches of a method of forming a tubular braiding, the method comprising: 
braiding a unidirectional tape 106 into the tubular braiding (see overbraided mandrel 100, see Fig. 5A, 6A, and also bias tow only overbraid 101A).
Bartel does not teach the additional feature of winding the tubular braiding around a winding tool to form a wound tubular braiding, and to further consolidate the wound tubular braiding on the winding tool to form a composite structure.
Fraidenburgh teaches of tubular braiding (see flexible core component 6 with tow (filaments) or fabrics 8, see [0016] and [0019]) which are then wound around a winding tool (see mandrel 5).  See in Fraidenburgh of the hollow component 4, and of the core 6 being removed after curing, see [0020].  See also Figs. 3 and 4 of the formed product from the tubular braiding that has been wound around a mandrel, wherein the mandrel has been removed, the core melted or dissolved or bonded in, the and the composite structure is formed, see [0033]-[0035].  The formation of the composite product being used in areas where strength and weight are at a premium, see [0002].
It would have been obvious for one for ordinary skill in the art to modify the formed braided tube of Bartel to further form a composite product by winding the tube as taught by Fraidenburgh as it allows for forming a composite product having strength and weight at a premium, see [0002].  One skilled in the art would have been motivated in combining the art elements according to known methods, in which case of the formation of the composite products of Fraidenburgh from a tow tube, and the formation of the braided tube of Khan, to yield predictable results.

In regards to claim 25 (dependent upon claim 24), further comprising braiding the unidirectional tape (106) around a mandrel (78 tubular mandrel, see Fig. 5A).

In regards to claim 32 (dependent upon claim 24), further comprising pre-impregnating the unidirectional tape with a resin (see prepreg unidirectional tape 106, wherein prepreg are known as pre-impregnated resin within the fabric).


In regards to claim 36 (dependent upon claim 24), further comprising winding the tubular braiding into a spiral pattern around the winding tool.  
See teaching by Fraidenburgh, of the braiding (constituent tube 7) being wound around the winding tool (mandrel 5), see Fig. 1.

In regards to claim 37 and 41, concerning the without bending the braid when forming (consolidating or wound) around the winding tool, this is seen by the spiral winding of the features in Fraidenburgh.

In regards to claim 42 (dependent upon claim 24), wherein the composite structure defines a solid cross-section when consolidated.
See teaching by Fraidenburgh that includes forming of the composite structure including bonding of the core, see see [0033]-[0035].

In regards to claim 43 (dependent upon claim 24), further comprising winding the tubular braiding into a helical pattern around the winding tool.  
See teaching by Fraidenburgh, see winding in Fig. 1.

In regards to claim 44 (dependent upon claim 24), wherein the tubular braiding has a first free end and a second free end.  
In regards to the tubular braiding has a first free end and second free end, this is inherent as the tubular braiding of Bartel and Fraidenburgh has to be formed starting at one end to have a second end as inherent in the shape of a tube.

In regards to claim 45 (dependent upon claim 44), wherein the first free end overlaps the second free end when the tubular braiding is wound around the winding tool.
In regards to the winding and of the ends, the determination of overlap is a broad definition as it can be determined as overlapped along the longitudinal direction or overlapping, wherein the winding including winding back so that the ends are overlapped in an axial direction from the winding tool.  In this regards, the winding of the tubular braiding by the process in Fraidenburgh can be done such that it would have been obvious for one of ordinary skill in the art can determines the free ends overlap along the longitudinal direction along the winding tool while forming the composite product.

In regards to claim 46 (dependent upon claim 24), wherein the tubular braiding wound around the winding tool is formed from a single length of the tubular braiding.
The winding by Fraidenburgh as seen in Fig. 1 of the length of the braiding.  The formed winding size may impact the length needed of the tubular braiding and one skilled in the art would recognize the winding of the tubular braiding can vary dependent .

Claims 26, 34, and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel in view of Fraidenburgh as applied to claims 24 and 25 above, and further in view of Head (US 10364001). 
In regards to claim 26 (dependent upon claim 25), wherein the mandrel is inflatable. 
Bartel in view of Fraidenburgh not teach of an inflatable mandrel for the braiding.
	 Here, Head teaches of braiding of a tubular braided structure, see Col. 13, lines 27-59, and also includes teaching of the use of tapes, see Col. 15, lines 50-53.  Further, Head teaches of the mandrel that is used in the braiding process to form the braided product, see use of mandrel in braiding machine, see Col. 19, lines 7-19, Figs. 7 and 8.  Lastly, Head teaches that is known of conventional braided products and use of braiding machines of a collapsible mandrel being an inflatable bladder, and that the mandrel can be removed without causing a disruption within the continuity of the tows comprising the braided structured, see Col. 35, lines 60 to Col. 36, lines 9.
Thereby, it would have been obvious for one of ordinary skill in the art to modify the mandrel of Bartel in view of Fraidenburgh with the use of a collapsible mandrel being of an inflatable bladder as taught by Head for use in the braiding process as it would allow for removal of the mandrel without causing disruption of the tows of the braided structure.

In regards to claim 34 (dependent upon claim 24), further comprising braiding the unidirectional tape into a tubular braiding having a biaxial braid.  
Bartel and Fraidenburgh do not specifically teach of the tubular braiding having a biaxial braid.
Head (US 2016/0289873) of manufacturing braided structures of biaxial braid, see Col. 14, lines 25-33.  
It would have been obvious for one of ordinary skill in the art to modify the method of braiding structures as taught by Bartel in view of Fraidenburgh with the biaxial braid as taught by Head as this is known braiding feature in forming braided structures and this is combining prior art elements according to known methods to yield predictable results.

In regards to claim 35 (dependent upon claim 24), further comprising braiding the unidirectional tape into a tubular braiding having a triaxial braid.
Bartel and Fraidenburgh do not specifically teach of the tubular braiding having a triaxial braid.
As taught above regarding biaxial braided structures, Head further teaches of triaxial braided, see Col. 15, lines 19-25.
It would have been obvious for one of ordinary skill in the art to modify the method of braiding structures as taught by Bartel in view of Fraidenburgh with the triaxial braid as taught by Head as this is known braiding feature in forming braided structures and this is combining prior art elements according to known methods to yield predictable results.
Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel in view of Fraidenburgh and Head as applied to claim 26 above, and further in view of Dusenbery (US 4208019)
In regards to claim 27 (dependent upon claim 26), further comprising providing air by an inflation mechanism to inflate the mandrel.  
Bartel in view of Fraidenburgh and Head do not specifically teach of providing air by inflation mechanism to inflate the mandrel.
Here, Dusenbery teaches of a turret winder for pressure sensitive tape, wherein the tapes are wound upon mandrels.  Here, there is teaching of the mandrel that is filled via air inflation mechanism (see air cylinders 61, 69 via air valve 57, 62, see Col. 4, lines 49-56 and Col. 6, lines 47-55).  
Thereby, it would have been obvious for one of ordinary skill in the art to modify the method of inflation of the inflatable mandrel of Bartel in view of Fraidenburgh and Head with the inflation mechanism as taught by Dusenbery as these are known features in providing pressurized air within an inflatable mandrel and this is seen as combining prior art elements according to known methods to yield predictable results.

In regards to claim 28 (dependent upon claim 27), further comprising inflating the mandrel into a predetermined shape.
The shape of the inflatable mandrel of Head would encompass predetermined shape.

In regards to claim 29 (dependent upon claim 28), further comprising winding the unidirectional tape around the mandrel after inflated into the predetermined shape.
The use of the inflatable mandrel of Head with Bartel would teach of the winding around the mandrel after it has already been inflated into the predetermined shape.  Particularly since Head teaches of the operation of the mandrel in which it is collapsed after the braided structure is formed, see Head Col. 35, lines 60 to Col. 36, lines 9, as it allows for removal of the mandrel from the braided structure without disrupting the tows.

In regards to claim 30 (dependent upon claim 29), further comprising deflating the mandrel by releasing air by the inflation mechanism.  
See Dusenbery of the deflating the mandrel via inflation mechanism (see actuation of valves 106 for the air cylinder 62 to deflate the mandrel, see Col. 7, lines 5-14).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel in view of Fraidenburgh as applied to claim 24 above, and further in view of Kozar (US 2016/0194459).
In regards to claim 33 (dependent upon claim 24), wherein the unidirectional tape comprises unidirectional fibers. 
Bartel in view of Fraidenburgh does not specifically state of the unidirectional tape comprises of unidirectional fibers.
However, Kozar teaches in [0047], of the unidirectional plies 108 that may include a plurality of parallel, continuous reinforcing fibers 118 or fiber tows which may be configured as unidirectional tape 122 or unidirectional sheet.  Here, the concept of the unidirectional tape being comprised of unidirectional fibers (via the parallel continuous reinforcing fibers, is known in the art as set forth by Kozar.  
Thereby, it would have been obvious for one of ordinary skill in the art to recognize the unidirectional tapes of Bartel as comprising of unidirectional fibers as taught by Kozar as these are known construction of the unidirectional tapes.


Claims 38-40 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel in view of Fraidenburgh as applied to claim 24 above, and further in view of Cooper (US 4389269).
In regards to claim 38 (dependent upon claim 24), further comprising applying heat while consolidating the wound tubular braiding.  
Here, Fraidenburgh teaches of curing, see [0020], and further the cores can be melted or dissolved, but does not specifically teach of the applying of heat to the wound tubular braiding, while Bartel does not teaching of applying heat to consolidate the wound tubular braiding.
Here in Hooper reference, there is teaching of the application of heat and pressure, see for the formation of the sport racket from braided tow tubes, wherein the plurality of braided tow tubes are pressurized and heat cured, see C4ll28-30.  Wherein, the features of having the braided tow being heat cured when assembled in the final shape is known in the art of forming composite products.
Here, it would have been obvious for one of ordinary skill in the art to modify the process of Bartel in view of Fraidenburgh with applying of heat to consolidate the braiding as taught by Cooper as it is known process feature in forming the desired 

In regards to claim 39 (dependent up on claim 38), wherein the wound tubular braiding is heated to a resin melt temperature.  
Fraidenburgh teaches of curing and pressure and further of the bonded in the core, see [0035].  The temperature of the resin melt temperature having a broad interpretation for the various parts.

In regards to claim 40 (dependent upon claim 38), further comprising compacting the wound tubular braiding flat when consolidating.
While Bartel in view of Fraidenburgh do not specifically teach of compacting the tubular braiding flat, both Fraidenburgh and in Cooper, both teach of the use of pressure upon the braiding, and thus, the feature of utilizing pressure upon the braiding particularly during curing in forming the product particularly along the desired shape of the product, such as the pressure upon the braided tube by Cooper for the desired shape.

	In regards to claim 47 (dependent upon claim 24), wherein consolidating the wound tubular braiding into the composite structure includes placing the wound tubular 
Here, as taught in Cooper as also in claim 38 above, the braiding are consolidated via the pressure and further subjected to heating in forming the formed product, see C4ll28-30.  It would have been obvious for one of ordinary skill in the art to modify Bartel in view of Fraidenburgh with the pressure and heating as taught by Cooper in forming/setting the composite product shape.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form:
US RE31197 teaches of the use of tubular formed braids around a winding tool.
US 2017/0066209 teaches of winding the fibre to form a composite pipe.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744